Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is filed on 12/30/2021. Claims 1-20 are pending in the application.

Reason for Allowance
	The following is an examiner’s statement of reasons for allowance: 
The present application has been thoroughly reviewed. Upon searching a variety of databases, the Examiner respectively submits that claims 1-20 are allowed in light of the applicant’s arguments with respect to the prior art made of record.
The present application is directed to dynamic network graph generation based on automated entity and activity resolution. The closest prior art Faith et al. (U.S. PGPub 2013/0246342), Chen et al. (U.S. Patent 8,805,737) and Yang et al. (U.S. PGPub 2017/0053294) alone, or, in combination, fails to anticipate or render obvious the recited features of “determining, by the at least one processor, at least one entity of the plurality of entities associated with the plurality of entity-related activity records based at least in part on the plurality of entity-specific data records; determining, by the at least one processor, at least one unknown entity associated with the plurality of entity-related activity records based at least in part on the activity data of at least one entity-related activity record being associated with at least one entity that is different from each entity of the plurality of entities of the plurality of entity-specific data records; generating, by the at least one processor, a plurality of graph nodes for an entity activity …merging, by the at least one processor, the plurality of dynamic edges into a plurality of merged dynamic edges; wherein each merged dynamic edge of the plurality of merged dynamic edges comprises the at least one respective dynamic edge directed from the respective first node to the respective second node of the plurality of graph nodes merged to form a respective merged dynamic edge directed from the respective first node to the respective second node determining, by the at least one processor, an aggregate quantity associated with the respective merged dynamic edge based at least in part on an aggregation of each respective quantity of the at least one respective activity associated with the at least one respective dynamic edge of the respective merged dynamic edge; determining, by the at least one processor, activity quantity characteristics associated with the at least one unknown entity based at least in part on the aggregate quantity associated with at least one respective merged dynamic edge associated with at least one respective graph node of at least one unknown entity in response to a graph query….” in conjunction with other features of the independent and dependent claims are not taught nor suggested by the prior art made of record. Therefore, the pending claims 1-20 are hereby allowed.

Conclusion
These features together with other limitations of the independent claims 1, 11 and 20 are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims 1, 11 and 20 are also allowable. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L. L. H./
Examiner, Art Unit 2153
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153